DETAILED ACTION
	This is an examiner’s amendment in response to amendments filed 02/15/2022. Claims 1, 3 and 5-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on 03/01/2022.

The application has been amended as follows: 
Replace the following claims (claims 12, 13 and 15) to read:
Claim 12
A vehicle control method using a vehicle control device configured to control traveling of a vehicle including a recommended speed acquisition unit that acquires 
determining, using a determination unit, a magnitude relationship between a first recommended speed in a first section where the vehicle currently travels, and a second recommended speed in a second section extending from the first section in a traveling direction of the vehicle, among the recommended speeds acquired by the recommended speed acquisition unit; and 
performing, using a speed control unit, speed control of the vehicle in accordance with the magnitude relationship between the first recommended speed and the second recommended speed determined by the determination unit, wherein 
the speed control unit causes a speed of the vehicle to increase to become the second recommended speed in the first section, when the determination unit determines that the second recommended speed is equal to or more than the first recommended speed, 
the recommended speed acquisition unit acquires an updated first recommended speed, the updated first recommended speed being a new recommended speed related to the first section, 
the determination unit determines a magnitude relationship between the updated first recommended speed and the first recommended speed, and 
the speed control unit controls the speed of the vehicle to be maintained at a speed of the first recommended speed in the first section, when the determination unit determines that the updated first recommended speed is less than the first recommended speed.

Claim 13
The vehicle control method according to claim 12, wherein when it is determined that the updated first recommended speed is equal to or more than the first recommended speed, the vehicle is increased in speed to have the updated first recommended speed in the first section.

Claim 15
A vehicle comprising: 
a recommended speed acquisition unit capable of acquiring recommended speeds for the vehicle in accordance with traffic conditions in a plurality of sections; and 
a vehicle control device configured to control traveling of the vehicle in accordance with the recommended speeds, 
the vehicle control device including: 
a determination unit that determines a magnitude relationship between a first recommended speed in a first section where the vehicle currently travels, and a second recommended speed in a second section extending from the first section in a traveling direction of the vehicle, among the recommended speeds acquired by the recommended speed acquisition unit; and 
a speed control unit that performs a speed control of the vehicle in accordance with the magnitude relationship between the first recommended speed and the second recommended speed determined by the determination unit, wherein 

the recommended speed acquisition unit acquires updated first recommended speed, the updated first recommended speed being a new recommended speed related to the first section, 
the determination unit determines a magnitude relationship between the updated first recommended speed and the first recommended speed, and 
the speed control unit controls the speed of the vehicle to be maintained at a speed of the first recommended speed in the first section, when the determination unit determines that the updated first recommended speed is less than the first recommended speed.

The following is an examiner’s statement of reasons for allowance. The prior art of record teaches planning the speed of a travel pattern by comparing speeds between the current interval and a next interval (Ota US 20120109510). The prior art of record does not teach the speed control unit controls the speed of the vehicle to be maintained at a speed of the first recommended speed in the first section, when the determination unit determines that the recommended speed is less than the first recommended speed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664